FINAL REJECTION
This office action is in response to the amendments to the claims filed on 12 April 2021.  Claims 13, 17, 18, 22, 25, 26 and 27 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 17, 18, 22, 25, 26 and 27 are objected to because of the following informalities:
In Re Claim 13, in the phrase “the pump, comprising” in Line 3, the comma is not necessary, and would be clearer if replaced with the phrase – the pump comprising –.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 18, 22, 25, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
In Re Claim 13, this claim recites the phrase “heavily filled” in Line 1.  This phrase is a relative term which renders the claim indefinite.  The term "heavily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of filling that would still be within the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In Re Claim 13, this claim recites the phrase “heavy fillers” in Line 2.  This phrase is a relative term which renders the claim indefinite.  The term "heavy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of mass deviation or range of mass that would still be within the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In Re Claim 13, the phrase “similar constituents” in Line 2 has been held to be indefinite – see MPEP 1504.04-II: “Use of phrases in the claim such as "or similar article," "or the like," or equivalent terminology has been held to be indefinite. See Ex parte Pappas, 23 USPQ2d 1636 (Bd. Pat. App. & Inter. 1992).”.  The phrase “similar constituents” is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
In Re Claim 13, this claim recites the phrase "from the first section into the second section" in Lines 31 – 32.  There is insufficient antecedent basis for the limitations “the first section” and “the second section” in this phrase.  For the purpose of 
In Re Claim 26, the limitation “of second opening” in Line 7 is a second positive recitation of the same limitation “a second opening” in Claim 13, Line 17 and is therefore indefinite.  For the purpose of prior art analysis, it will be assumed that this limitation is replaced with: – of the second opening –.
In Re Claim 27, it is not clear if the phrase “the ball” in Line 2 and occurring twice in Line 4 refers to the first ball or the second ball, and is therefore indefinite.  For the purpose of prior art analysis the phrase – the second ball – will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent 3,050,002 A) in view of Wang (Chinese Patent CN 2065708 (U) provided with translation in Applicant’s IDS).

In Re Claim 13, Harris teaches a pump (Figure 1) for pumping heavily filled material containing a fluid and heavy fillers, aggregates, cementitious material, or similar constituents that can separate under pressure (Column 1, Lines 14 – 15 teaches that particles of mortar tend to settle), the pump comprising: an outlet port (23); an outlet section (portion of 13 above the piston 22) in fluid communication with the outlet port (23) (since the outlet section and the outlet port are connected); an inlet port (bottom opening in 42 where fluid enters the seat when the valve is open); an inlet section (passage in valve seat 42) in fluid communication with the inlet port (bottom opening of 42; inherent fluid communication occurs in the open position of the check valve); a substantially hollow middle section (44) extending between (as depicted) and in fluid communication with (when the check valves 30 and 40 are open) the inlet section (passage in valve seat 42) and the outlet section (portion of 13 above the piston 22); 
a first check valve (36) comprising: a first ball (40), a ball cage (38) in which the first ball is disposed, the ball cage comprising: spaced-apart opposing first and second ends (smaller diameter end of tapered bore 38 is the first end, larger diameter end of tapered bore 38 is the second end); a first opening at the first end (first opening is at the top of the valve seat 42) of the ball cage (38) in fluid communication with the inlet port (bottom opening in 42 where fluid enters the seat when the valve is open); a second opening at the second end of the ball cage (the second opening is where the mortar exits the ball 
a second check valve (26) comprising: a second ball (30); a ball guide (33, there are two posts 24 that guide the ball during the down stroke of the piston 22) in which the second ball (30) is disposed, the ball guide comprising: spaced-apart opposing first and second ends (the first end is where it connects to piston 20, the second end is where it connects to piston 22), the second end (where it connects to piston 22) of the ball guide (33) comprising a third opening (28); a plurality of spaced-apart posts (there are two posts 24) between the first and second ends (the first end is where it connects to piston rod 20, the second end is where it connects to piston 22) of the ball guide (33) that prevent the second ball from moving out of the ball guide during operation of the pump (Column 1, Line 71 – Column 2, Line 1); a second seat (32) disposed at the opening (28) at the second end (where it connects to piston 22) of the ball guide (33), the second seat (32) having a hard edge perimeter against which the second ball is seated (contact surface between 30 and 32 reads on hard edge perimeter as depicted in Figure 1); and a piston (20) connected to the first end (the first end is where it connects to piston 20) of the ball guide (33) and configured to reciprocate (Column 1, Line 7) within the substantially hollow middle section (44) for displacing the second check valve (26) within the substantially hollow middle section (44) towards and away from (Column 3, Line 15) the first check valve (36); 
wherein movement of the piston (20) and the second check valve (26) toward the first check valve (36) causes the first ball (40) to be seated (inherent to check valve closing operation) against the first seat (42) of the ball cage (38) and causes the second ball 
wherein movement of the piston (20) and the second check valve (26) away from the first check valve (36) causes the first ball (40) to be unseated (inherent to check valve opening operation) from the first seat (42) of the ball cage (38) and causes the second ball (30) to be seated (inherent to check valve closing operation) against the second seat (32), so that heavily filled material (mortar) flows from the inlet port (bottom opening in 42 where fluid enters the seat when the valve is open) and the inlet section (passage in valve seat 42) through the first seat (42) and through the ball cage (38) into the substantially hollow middle section (44), and so that heavily filled material (mortar) from between the second seat (32) of the second check valve (26) and the outlet section (portion of 13 above the piston 22) flows to the outlet port (23) (see Column 3, Lines 16 – 18).
However, Harris does not teach that the two posts (24) of the second check valve extend parallel to each other, and that the first ball of the first check valve cannot pass through the second opening into the substantially hollow middle section, and that the first ball and the second ball each have a substantially rigid core and a compliant coating encasing the rigid core.

    PNG
    media_image1.png
    565
    665
    media_image1.png
    Greyscale

Nevertheless, Figure 1 (the first of two depicted figures) of Wang (reproduced above) depicts a one way valve having a ball guide, the ball guide comprises at least two posts that extend parallel to one another (the portion of the vertical wall between adjacent communication slots, the two arrows point to two posts, the tip of the arrows are at parallel surfaces of the posts, therefore, the posts extend parallel to one another as claimed; note that although the posts are not explicitly referenced in the specification, MPEP 2125 states that the drawings must be evaluated for what they suggest to one skilled in the art).

    PNG
    media_image2.png
    629
    1234
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the ball guide of Harris such that the posts extend parallel to each other as taught by Wang for the purpose of controlling the flow into the middle section during the down stroke of the piston (arrows “B” in Wang depict a well defined flow pattern).

    PNG
    media_image3.png
    641
    779
    media_image3.png
    Greyscale

Wang further depicts a one way valve in Figure 2 (the second of two depicted figures reproduced above) having a ball cage with a first opening (annotated above) and a second opening (annotated above); a first ball (annotated above) cannot pass through the second opening because its diameter is larger than the second opening as depicted.

    PNG
    media_image4.png
    727
    1092
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the ball cage of Harris such that the first ball of the first check valve cannot pass through the second opening into the substantially hollow middle section as taught by Wang for the purpose of ensuring that the first ball does not accidentally leave the ball cage and settle in the middle chamber (if that had happened in the un-modified apparatus, it would have required extra effort to tilt the apparatus so the ball rolls back into the ball cage).
Wang further teaches that the one way valves depicted in the figures comprises a substantially rigid core (steel) and a compliant coating (elastic rubber) encasing the rigid core (Abstract, Lines 4 – 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first ball and second ball of 

In Re Claim 17, Harris and Wang as applied to Claim 13 further teaches that at least a portion of the compliant coating (taught by Wang) of the first ball deforms around an aggregate or filler (of Harris) flowing through the pump (Figure 1 of Harris) when the first ball (40 of Harris) is seated against the first seat (42 of Harris) (Harris discloses in Column 1, Lines 18-22 that aggregate/filler (solid particles of mortar) settle around the inlet check valve (i.e. first check valve 36). In the modified apparatus, the coating modification of Wang for the first check valve of Harris would be in contact with the aggregate/filler. During the compression stroke, the ball of the inlet check valve is pressed against the seat and the aggregate/filler which settles around the ball. Since the coating of Wang is elastic rubber, it will deform when pressed against the aggregate/filler and the seat).

    PNG
    media_image5.png
    583
    699
    media_image5.png
    Greyscale

In Re Claim 22, Harris as applied to Claim 13 further teaches that the hard edge perimeter (contact surface between 40 and 42 reads on hard edge perimeter as depicted in Figure 1) of the first seat (42) comprises a radiused perimeter against which the first ball is seated (see annotated Figure 1 reproduced above in magnified form).


Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent 3,050,002 A) in view of Wang (Chinese Patent CN 2065708 (U) provided with translation in Applicant’s IDS and further in view of Fisher (US Patent 7,444,990 B1).
In Re Claim 18, Although it is likely that the compliant coating of Wang displaces across the first opening, Harris and Wang as applied to Claim 17 do not explicitly disclose that the compliant coating displaces across the first opening as claimed.
Nevertheless, Figure 4a of Fisher and Column 4, Lines 8-41 disclose a first check valve (54) having a rounded portion (on 58) similar to a {first} ball (Column 4, Line 30: “substantially rounded”) and having a resilient rubber surface (86) which displaces across the first opening in conical seat (62) when the valve closes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the coating of Wang to be sufficiently resilient to displace across the first opening as taught by Fisher for the purpose of providing a larger contact area between the ball and the seat thus distributing the pressure across the larger contact area which enhances the sealing effect.


Claims 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent 3,050,002 A) in view of Conklin (US Patent US 2734667 A) and further in view of Ninomiya (US Patent 4,286,622 A).

In Re Claim 13, Harris teaches a pump (Figure 1) for pumping heavily filled material containing a fluid and heavy fillers, aggregates, cementitious material, or similar constituents that can separate under pressure (Column 1, Lines 14 – 15 teaches that particles of mortar tend to settle), the pump comprising: an outlet port (23); an outlet 
a first check valve (36) comprising: a first ball (40), a ball cage (38) in which the first ball is disposed, the ball cage comprising: spaced-apart opposing first and second ends (smaller diameter end of tapered bore 38 is the first end, larger diameter end of tapered bore 38 is the second end); a first opening at the first end (first opening is at the top of the valve seat 42) of the ball cage (38) in fluid communication with the inlet port (bottom opening in 42 where fluid enters the seat when the valve is open); a second opening at the second end of the ball cage (the second opening is where the mortar exits the ball cage 38 and enters the substantially hollow middle section 44); a first seat (42) disposed at the first opening (first opening is at the top of the valve seat 42) of the ball cage (38), the first seat having a hard edge perimeter (contact surface between 40 and 42 reads on hard edge perimeter as depicted in Figure 1) against which the first ball (40) is seated; wherein the first ball (40) is movable between the first seat (42) disposed at the first opening (first opening is at the top of the valve seat 42) of the ball cage and the second opening (the second opening is where the mortar exits the ball cage 38 and enters the substantially hollow middle section 44) at the second end of the ball cage 
a second check valve (26) comprising: a second ball (30); a ball guide (33, there are two posts 24 that guide the ball during the down stroke of the piston 22) in which the second ball (30) is disposed, the ball guide comprising: spaced-apart opposing first and second ends (the first end is where it connects to piston 20, the second end is where it connects to piston 22), the second end (where it connects to piston 22) of the ball guide (33) comprising a third opening (28); a plurality of spaced-apart posts (there are two posts 24) between the first and second ends (the first end is where it connects to piston 
wherein movement of the piston (20) and the second check valve (26) toward the first check valve (36) causes the first ball (40) to be seated (inherent to check valve closing operation) against the first seat (42) of the ball cage (38) and causes the second ball (30) to be unseated (inherent to check valve opening operation) from the second seat (32) of the ball guide (33), so that heavily filled material (mortar) flows from the substantially hollow middle section (44) through the second seat (32) into the outlet section (portion of 13 above the piston 22) and the outlet port (23) (see Column 1, Lines 17 – 20); and 
wherein movement of the piston (20) and the second check valve (26) away from the first check valve (36) causes the first ball (40) to be unseated (inherent to check valve opening operation) from the first seat (42) of the ball cage (38) and causes the second ball (30) to be seated (inherent to check valve closing operation) against the second 
However, Harris does not teach that first ball of the first check valve cannot pass through the second opening into the substantially hollow middle section.
Nevertheless, Ninomiya discloses a check valve (Figure 2 embodiment) having a ball cage (1), a {first} ball (3) and a plurality of guides (2) which guide the ball (3) in a substantially axially movable way (Column 3, Lines 43 – 48).  The guides (2) taper inward at the cross section line “A-A” in Figure 2 near {second} opening (8) which prevents the {first} ball from contacting/passing through the {second} opening (8) by limiting the axial travel (as evidenced in Column 3, Line 4 related to the Figure 1 embodiment).

    PNG
    media_image6.png
    660
    1152
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the ball cage of Harris to incorporate the plurality of guides as taught by Ninomiya for the purpose of limiting the axial travel of the ball (which prevents it from passing through the second opening into the middle section of Harris; if it passes into the middle section as allowed by the un-modified apparatus, it would have required extra effort to tilt the apparatus so the ball rolls back into the ball cage).
However, Harris and Ninomiya do not teach that the two posts (24 of Harris) of the second check valve extend parallel to each other, and that the first ball and the second ball each have a substantially rigid core and a compliant coating encasing the rigid core.

    PNG
    media_image7.png
    451
    645
    media_image7.png
    Greyscale

Nevertheless, Figure 2 of Conklin depicts a {second} check valve (65, 67) having a ball guide comprising three posts (67) that extend parallel to one another (at least the annotated portion of the three posts 67 depicted in the reproduced Figure 2 above are parallel to one another).  Conklin also discloses a first ball (35) and a second ball (65), each having a substantially rigid core (Column 3, Line 55: “metal ball”) and a compliant coating (Column 3, Lines 55 – 56 and Column 4, Lines 58 – 59 disclose that the metal ball is covered by a rubber like material, rubber is inherently compliant) encasing the rigid core).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the posts of Harris such that they extend parallel to one another as taught by Conklin for the purpose of reducing the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first ball and second ball of Harris such that they each have a substantially rigid core and a compliant coating encasing the rigid core as taught by Conklin for the purpose of quiet operation and providing a dampening effect for positive closing against the valve seat, and because the rubber coating enhances the sealing between the ball and the seat when the valve is closed and therefore reduces leakage and improves efficiency.

    PNG
    media_image8.png
    348
    597
    media_image8.png
    Greyscale

In Re Claim 25, Harris, Ninomiya and Conklin teaches all the limitations of Claim 13, and Ninomiya further teaches that the second opening (to the left of 8 in Figure 2) of the ball cage (1) has a central portion (see Figure 3 reproduced and annotated above) and plurality of circumferentially spaced smaller openings (annotated in Figure 3 reproduced above shows 4 smaller openings) extending outward from the central 

In Re Claim 26, Harris, Ninomiya and Conklin teaches all the limitations of Claim 25, and Ninomiya further teaches a plurality of passages (in between adjacent guiding ribs 2, there are four - represented by the smaller openings at ends thereof depicted in Figure 3 annotated and reproduced above) within the ball cage (1), each passage being connected at one end to one of the plurality of smaller openings (each passage between the guiding ribs 2 ends at a corresponding smaller opening) and each passage (in between adjacent guiding ribs 2) being defined at least in part by the first ball and by an inner wall of the ball cage (depicted in Figure 2 to the right of the “A-A” line), wherein a cross-sectional area of the passages decreases with increasing distance from the first opening (the guiding ribs 2 taper inward to the right of the cross section line “A-A” in Figure 2, therefore a portion of the passage narrows {i.e decreases in cross section} in this tapered portion), so that a velocity of material flowing through the passages (in between guiding ribs 2) increases with increasing distance (reducing the cross section inherently increases the velocity because the same amount of material has to flow .


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent 3,050,002 A) in view of Conklin (US Patent US 2734667 A) and in view of Ninomiya (US Patent 4,286,622 A) and further in view of Edwards (US Patent 3,263,239 A).
In Re Claim 27, Harris, Conklin and Ninomiya as applied to Claim 13 further teaches the plurality of spaced-apart posts (67 of Conklin) of the ball guide (combination of three posts 67 of Conklin) are spaced so that the ball (65 of Conklin), during operation of the pump, cannot move into or out of the ball guide (if it did move out then the pump would not function) through an opening between two of the posts (adjacent posts 67 of Ninomiya).  Although the posts (67) of Conklin are spaced apart thus inherently providing an opening between adjacent posts through which the ball can move into and out of the ball guide, Harris, Conklin and Ninomiya do not explicitly disclose that the second ball is sufficiently flexible or compliant to allow the second ball to be manually pushed laterally through the opening between two of the posts into or out of the interior of the ball guide.
Nevertheless, Edwards discloses a ball guide (12 in Figure 2) for a valve (10, 11, 12) having posts (described as “legs”, there are three posts), wherein the posts (“legs”) are spaced, and the second ball is sufficiently flexible or compliant, so that the second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the rubber coating of the second ball of Harris/Conklin/Ninomiya to be sufficiently compliant so that the ball can be pushed into or out of the interior of the ball guide as taught by Edwards for the purpose of reducing assembly time if the ball deteriorates and needs to be replaced.


Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746